Citation Nr: 1042090	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for nerve damage to the back and legs.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded in December 2009 for further 
evidentiary development.  

Although the Veteran has expressed some concern, in a letter 
dated in May 2010, that his case has been "dropped", the Board 
assures the Veteran that his case remains in appellate status.  

The appeal is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran when further action is required.

REMAND

As stated above, this case was previously before the Board in 
December 2009.  At that time, the record reflected that the 
Veteran had failed to appear for his Board hearing in Washington, 
DC, and had not requested to reschedule the hearing.  
Consequently, the Board considered the Veteran's hearing request 
to have been withdrawn, and remanded the case for further 
evidentiary development.  See Board decision dated December 9, 
2009.  

However, review of the current record reveals that the Veteran 
submitted a written statement, on a VA Form 21-4138 dated August 
26, 2009, asking that his Board hearing scheduled in October 2009 
in Washington, DC, be changed to a videoconference hearing 
because traveling to attend the scheduled hearing in Washington 
would be a hardship both physically and financially.  The Veteran 
further explained, in a May 2010 letter, that he had hand-carried 
his request to reschedule the Board hearing to the RO, instead of 
mailing it.  The Board observes that a Public Contact Mail 
Routing Slip is stapled to the August 2009 VA Form 21-4138 with 
the "date mail received" noted as August 26, 2009, the same 
date as the aforementioned form. 

Regrettably, the Board did not receive the Veteran's written 
request to reschedule his October 2009 Board hearing and, 
alternatively, be scheduled for a videoconference Board hearing 
until December 11, 2009, two days after the issuance of the 
Board's remand.  Nonetheless, the Veteran's request to reschedule 
his Board hearing was timely.  38 C.F.R. §§ 20.702, 20.703, 
20.704. 

Because the Veteran has expressed a desire to present testimony 
relevant to his appeal at a videoconference hearing before the 
Board, action on his hearing request is warranted.  Since such 
hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the 
Board is remanding the case for that purpose, in order to satisfy 
procedural due process.  Under applicable regulation, a hearing 
on appeal will be granted if an appellant expresses a desire to 
appear in person.  38 C.F.R. § 20.700.  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge, as the docket permits.  A copy of the 
notice to the Veteran of the scheduling of 
the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

